                IN THE UNITED STATES DISTRICT COURT OF MARYLAND

SAMUEL GREEN                                         *

               Plaintiff,                            *

v.                                                   *       Case No. 1:19-cv-01410-ELH

AMF BOWLING CENTERS, INC.                            *

               Defendant.                            *

*       *      *        *     *       *       *      *       *       *      *       *       *
                         PLAINTIFF’S STATUS REPORT AND
                       MOTION TO EXTEND SCHEDULING ORDER

        Plaintiff, Samuel Green, by his undersigned counsel, respectfully submits their status

report and Motion to Extend Scheduling Order, and move this Court for a modification of the

Scheduling Order, and further provides the following Status Report:

        1.     On January 15, 2020, the parties, jointly filed a Motion to Stay this case due to the

Plaintiff’s personal medical condition.

        2.     Prior to the filing the joint Motion to Stay, undersigned counsel spoke with

Defense counsel regarding her outstanding discovery, including, the failures to submit to

depositions. At that time, it was agreed that the parties, after the stay was lifted, would jointly

move for extension of discovery. Exhibit A.

        3.     On April 17, 2020, Plaintiff was released from medical care. The stay in this

matter should now be lifted and the case should proceed on the merits.

        4.     On July 13, 2020, Defendants filed a premature status letter, without the input of

Plaintiff.

        5.     On July 13, 2020, the undersigned sent defense counsel a draft joint status report,

along with a proposed modification of all deadlines. On July 14, 2020, defense counsel
responded that she did not consent to an extension of all deadlines, and that she had already filed

a status report. Exhibit B.

       6.      At the time the stay was entered, there was an ongoing discovery dispute

respecting (1) Defendants failure to submit to a deposition and (2) Defendants failure to answer

discovery fully and provide necessary and relevant documents to Plaintiff. See Discovery

Exhibits and record.

       7.      As of this writing, Defendant has not supplemented their discovery, nor has the

Plaintiff been given opportunity to depose any of Defendants witnesses. Defendants objection to

an extension of discovery, despite the prior agreement of the parties, prejudices the Plaintiff and

promotes ill will.

       8.      At the time of the stay, Plaintiff attempted to convene a discovery conference to

discuss the relevant issues, but Defendants filed a Motion to Quash, which was subsequently

denied by the Court.

       9.      Therefore, in light of the foregoing, Plaintiff request modification of the

scheduling order to permit them time to conduct discovery as follows:

                                      Current Deadline              Requested Deadline

Discovery Deadline                    02/25/2020                    09/25/2020

Requests for Admission                03/03/2020                    10/02/2020

Dispositive Pretrial Motions          03/24/2020                    10/26/2020


       10.     Good cause exists to allow the modest extensions of the Scheduling Order as set

forth above and no party is prejudiced.




                                                2
       11.      Moreover, in the interest of expedience, the Court should also Order Defendants

to provide deposition dates to undersigned counsel, by a date certain, and respond fully to

Plaintiff’s discovery, as succinctly represented in the discovery exhibits attached to this Motion.

       WHEREFORE, Plaintiff respectfully requests that the Court:

       A. Enter an Order referring this case to a Magistrate Judge for a Settlement/ADR

             Conference to occur after the close of discovery; and

       B. Enter an Order extending the Scheduling Order deadlines by as outlined above.

       C. Enter an Order ordering the Defendant to immediately provide deposition dates.

       D. Enter an Order compelling the Defendant to provide full and complete responses to

             Plaintiff’s discovery, and

       E. For such other and further relief as may be deemed just and proper.

                                              Respectfully submitted,

                                              __/s/ Jessie Lyons Crawford______________
                                              Jessie Lyons Crawford, Esq.
                                              Fed. Bar No.:68788
                                              THE LAW OFFICES OF JESSIE LYONS
                                              CRAWFORD, LLC
                                              2601 Maryland Avenue
                                              Baltimore, Maryland 21218
                                              O: 410-662-1230
                                              F: 410-662-1238
                                              E: attorneyjlcrawford@verizon.net

                                              Kim Parker, Esquire
                                              THE LAW OFFICES OF KIM PARKER, P. A.
                                              Fed. Bar No.:23894
                                              2123 Maryland Avenue
                                              Baltimore, Maryland 21218
                                              T: 410-234-2621
                                              F: 410-234-2612
                                              E: kp@kimparkerlaw.com

                                              Counsel for Plaintiff



                                                 3
                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY on this _14th _day of _July_____, 2020 a copy of the foregoing

Status Report and Motion to Extend Scheduling Order with Proposed Order was filed and served

by electronic submission via CM/ECF, in accordance with the Federal Rules of Civil Procedure

and the Local Rules of the United States District Court for the District of Maryland, to all

counsel of record.



                                                 /s/ Jessie Lyons Crawford
                                                 Jessie Lyons Crawford




                                             4
